Citation Nr: 1547260	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the Veteran's son, C.T.B., is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  The Veteran died in September 2009.  The Appellant claims as his surviving spouse and the mother of the Veteran's son, C.T.B, about whom this appeal is concerned.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction presently resides with the RO in Louisville, Kentucky.

The Board notes that the Appellant submitted an Application for Dependency and Indemnity Compensation on behalf of herself and C.T.B in October 2009.  In June 2010, C.T.B. submitted his own Application for Dependency and Indemnity Compensation.  The notice letter accompanying the September 2010 rating decision was addressed to C.T.B.  The notice of disagreement and VA Form 9 substantive appeal were submitted by the Appellant, and the January 2014 Statement of the Case was addressed to the Appellant.  As the evidence warrants a finding of incapacity on the part of C.T.B., as discussed further below, the Board accepts the Appellant as next of kin acting as fiduciary for her son for the purposes of entering and perfecting this appeal.


FINDINGS OF FACT

At the time of his 18th birthday, C.T.B. had psychological defects rendering him permanently incapable of self-support.





CONCLUSION OF LAW

The criteria for recognition of C.T.B. as a "child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen have been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the Board's decision recognizing of C.T.B. as a "child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Helpless Child Analysis

The Appellant asserts that her son, C.T.B., is permanently incapable of self-support due to a psychological disorder, and was so prior to his attainment of 18 years of age.  In other words, the Appellant seeks recognition of C.T.B. as a helpless child.  The record reflects that C.T.B. was born in November 1974, and therefore, his 18th birthday was in November 1992. 

In order to be recognized as a helpless child, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii)(West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015).

Facts for consideration under 38 C.F.R. § 3.356 are: 

(1) The fact that the "child" is earning his or her own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that the "focus of analysis must be on the claimant's condition at the time of his 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  However, if a finding is made that the child was permanently incapable of self-support as of his 18th birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed. 

Here, the record reflects that C.T.B. was formally diagnosed with Asperger's Syndrome at age 27 after undergoing a comprehensive psychological evaluation at Eastern Kentucky University.  The November 2002 evaluation report described C.T.B. as having a history as a child of hand flapping, and sensitivity to loud noises, objects colored bright yellow, and clothing made of nylon.  The Appellant reported that C.T.B. always had difficulty interacting with same-age peers.  C.T.B. went to an alternative school in New Jersey for students who have difficulty in the local school system.  C.T.B. reportedly had a very difficult time at that school and was later removed from the system and home schooled.

C.T.B.'s behavior during the November 2002 assessment was reportedly tense and stiff.  He frequently engaged in hand wringing, and, at times, appeared to be whispering to himself.  He became extremely frustrated during the psychological testing and made self-deprecating comments.

Cognitively, C.T.B.'s test scores fell in the average range.  C.T.B.'s test results displayed a weakness in his ability to identify famous people by their picture.  A learning test indicated C.T.B. may have difficulty learning new material efficiently.  He was able to use logical relationships to solve problems and he replicated block designs from memory, however, he responded on one test in a way similar to individuals with paranoid thinking.  He also endorsed symptoms associated with depression, unusual thinking, behaving outside social norms, obsessions, and compulsions.  C.T.B. exhibited significant depressive symptoms, which the examiner indicated needed immediate intervention.  The examiner noted that counseling could treat the thinking and behavior patterns exhibited, but it may not create a dramatic change in them.

Tests indicating C.T.B.'s overall adaptive and behavioral functioning reflected a "Very Limited" to "Age Appropriate" level of functioning.  C.T.B.'s greatest strength was motor skills, and his weakness lay in the area of "Community Living Skills."  C.T.B. reportedly could eat independently and politely, but had difficulty preparing meals for his family or himself and creating shopping lists.  He was independent with toileting skills, requiring only occasional assistance locating a restroom in an unfamiliar setting.  C.T.B. reportedly could dress himself completely, but needed support with dressing and clothing details, such as selecting matching and appropriate size clothing, replacing buttons and ironing.  Occasionally, C.T.B. could place empty dishes in the sink or other proper areas, put personal belongings in proper places, and empty garbage, but he did not sweep, dust, make a bed, wash dishes, or perform routine household maintenance tasks.  C.T.B. was shown to be unable to state time on a clock to the nearest minute, but he was able to set a timer to ring, and able to write down and keep appointments.  C.T.B. was able to identify basic coins, but needed assistance with more complex purchases.  Work skills were reportedly a challenge for C.T.B.  Occasionally, he needed support with indicating when a task was finished, and he was unable to consistently work without a pause for 5 minutes.  The examiner found that the scores indicate that C.T.B. has marginally serious internalized maladaptive behaviors.  

A March 1992 individualized education program plan (IEP) from a New Jersey high school is of record.  It reflects that C.T.B. was determined eligible for special services based on a classification that he was "Emotionally Disturbed."  The plan stated that C.T.B. had adequate cognitive skills, but weak perceptual and perceptual-motor skills which were likely to hamper his chances of success without some assistance.  The report also noted that C.T.B. appeared to be relatively concretistic in his thinking and seemed to lack maturity, practical judgement, and common sense necessary for him to function socially in an age-appropriate manner, and that anxiety and tension were likely to increase without intervention.

The record includes a November 2007 statement from C.T.B.'s uncle describing C.T.B.'s childhood history.  The uncle, who is an education professional with a Master of Arts in Education and over 35 years of classroom and administrative experience, wrote that he recognized distinct and significant communication and socialization difficulties in C.T.B. from his earliest childhood.  C.T.B. reportedly has always displayed unusual speech patterns and a marked degree of awkwardness with both social interactions and gross physical activity.  He has always been noticeably introverted, almost consistent with the symptoms of autism at times.  C.T.B.'s uncle reported that the pattern has been evident and consistent from childhood through the present.  He concluded that the limitations upon C.T.B. by Asperger's Disorder have significantly restricted him and continue to limit his ability to develop a degree of social interaction and communication skill that would enable him to more fully negotiate the many demands of independent living without some level of assistance.

C.T.B.'s primary care physician of several years submitted a June 2011 correspondence opining that C.T.B. is unable to obtain gainful employment due to his medical issues including Asperger's Syndrome, and that the condition is not likely to change in the future.  Medical records for C.T.B.'s January 1995 surgery to correct syndactyly of the left hand are of record.  They indicate a history of severe anxiety disorder.  

In C.T.B.'s June 2010 Application for Compensation and Indemnity, he claimed he was receiving $962.00 per month in Social Security payments, although he also answered "No" to whether he has claimed or is receiving benefits from the Social Security Administration.  Otherwise, he indicated he has no sources of income.   The record also contains no indication that C.T.B. has ever been married.

Based on a review of the record and giving the benefit of the doubt to the Appellant, the Board finds that the preponderance of the evidence shows the Appellant's son, C.T.B., had severe mental disabilities, permanent in nature, prior to the age of 18.  The Appellant and, prior to his death, the Veteran have asserted that C.T.B.'s disabilities were evident throughout his childhood, and have continued unabated.  When viewing all the evidence of record, the Board finds these assertions to be credible.

The evidence from several time periods shows consistent reports of psychological disorders, and difficulties with perceptual, communications and social skills.  It is apparent through the IEP that C.T.B. had significant symptoms at least as early as 16 years of age, at which time he was characterized as being emotionally disturbed.  The January 1995 medical records from age 19 indicate C.T.B. had a history of "severe anxiety disorder."  Finally, the November 2002 psychological assessment at age 27 diagnosed Asperger's Disorder after a detailed evaluation.  These records, and the lay statements from C.T.B.'s mother and uncle, support the conclusion that the disability began in childhood and have been continuing without abatement since that time.  

In determining whether C.T.B. was incapable of self-support at age 18, the Board looks to the IEP and the November 2002 psychological assessment.  The IEP characterizes C.T.B. as emotionally disturbed, describes escalating difficulties at prior schools, and reports that C.T.B. has perceptual skills that are likely to hamper his chances of success without assistance.

The November 2002 psychological evaluation revealed C.T.B.'s level of impairment at age 27.  At that time, he displayed unusual behaviors such as whispering to himself and hand wringing.  Although he had average cognitive abilities, according to test scores, the assessment shows that his overall adaptive and behavioral functioning reflects the need for assistance.  Of particular note, he had difficulty preparing meals for himself and creating shopping lists.  He needs support with dressing and clothing details, and has difficulty with basic chores.  Most significantly, he cannot tell time on a clock to the nearest minute, needs support with indicating when a task was finished, and was unable to consistently work without pause for 5 minutes.  The evaluation has a high degree of credibility and probative value.  It is detailed, based on objective testing, is internally consistent, and performed by a reputable institution.  The Board, thus, finds the deficits reflected by these two assessments are incompatible with the ability of self-support.  As the reports reflect a continuum of a disability since age 16, the Board also finds that as of age 18, C.T.B. was incapable of self-support.

As to the issue of whether the incapacity for self-support is permanent, the November 2002 psychological evaluation noted that counseling could treat the thinking and behavior patterns.  However, the report concluded that counseling may not create a dramatic change in such behaviors.  The Board reads this report liberally as meaning that counseling would likely not dramatically change C.T.B.'s behavior patterns.  The evidence from both the Veteran's treating physician and from the Veteran's uncle supports a finding that C.T.B.'s condition is permanent.  The Board accepts the uncle's statement as competent evidence in this regard because of his specialized education and experience.  When viewing the reports and statements as a whole, the Board finds that the incapacity for self-support is permanent.  

Resolving all reasonable doubt in the Appellant's favor, the evidence shows C.T.B. to have become permanently incapable of self-support before the age of 18.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.


ORDER

Entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 for C.T.B. is granted, subject to the controlling regulations applicable to payment of monetary benefit.






______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


